Exhibit 10.8
(DEAN FOODS LOGO) [d59004d5900401.gif]
FORM OF RESTRICTED STOCK UNIT (“RSU”) AWARD AGREEMENT
(Non-Employee Directors)
     This AGREEMENT (this “Agreement”), effective as of the date indicated on
the Notice of Grant delivered herewith (the “Notice of Grant”), is made and
entered into by and between Dean Foods Company, a Delaware corporation (the
“Company”), and the individual named on the Notice of Grant (“you”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Company has adopted and approved the
Dean Foods Company 2007 Stock Incentive Plan (the “Plan”), which Plan was
approved as required by the Company’s stockholders and provides for the grant of
Restricted Stock Units and other forms of stock-based compensation to certain
selected Employees and non-employee Directors of the Company and its
Subsidiaries (capitalized terms used and not otherwise defined in this Agreement
shall have the meanings set forth in the Plan); and
     WHEREAS, the Restricted Stock Units and other Awards provided for under the
Plan are intended to comply with the requirements of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended; and
     WHEREAS, the Committee has selected you to participate in the Plan and has
awarded to you the Restricted Stock Units, which are referred to in this
Agreement as RSUs, described in this Agreement and in the attached Notice of
Grant.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements herein contained, you and the Company hereby agree as
follows:
     1. Grant of Award. The Company hereby grants to you, and you hereby accept,
subject to the terms and conditions set forth in the Plan and in this Agreement,
2,550 RSUs, effective as of the date indicated on the Notice of Grant (the “Date
of Grant”). Each RSU represents the right to receive one share of the Company’s
Stock, subject to the terms and conditions set forth in the Plan and in this
Agreement. The shares of Stock that are issuable upon vesting of the RSUs
granted to you pursuant to this Agreement are referred to in this Agreement as
the “Shares.” Subject to the provisions of Sections 2(c) and 3(b) hereof, this
Award of RSUs is irrevocable and is intended to conform in all respects with the
Plan.
     2. Vesting.
          (a) Regular Vesting. Except as otherwise provided in the Plan or in
this Section 2, your RSUs will vest ratably in three (3) equal annual increments
commencing on the first (1st) anniversary of the Date of Grant.

 



--------------------------------------------------------------------------------



 



          (b) Accelerated Vesting. In addition to the vesting provisions
contained in Section 2(a) above, your RSUs will automatically and immediately
vest in full upon (i) a Change in Control, (ii) your death or Disability, or
(iii) your Retirement or other retirement from service on the Board upon
expiration of your term. For purposes of this Agreement, “Retirement” shall be
defined as your retirement from service to the Company or any Subsidiary after
you reach the age of sixty-five (65); and “Disability” shall be defined as your
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code).
          (c) Forfeiture of Unvested RSUs. If your service as a non-employee
Director of the Company terminates for any reason (other than by reason of your
death, Disability, Retirement or other retirement from service on the Board upon
expiration of your term) before all or any portion of the RSUs subject to this
Award have vested, the unvested RSUs will be immediately forfeited and you will
have no further rights to such unvested RSUs or the Shares represented by those
forfeited RSUs.
     3. Distribution of Shares.
          (a) Distribution Upon Vesting. The Company will distribute to you (or
to your estate in the event of your death) the Shares of Stock represented by
the RSUs that vested on such vesting date as soon as administratively
practicable after each vesting date.
          (b) Forfeiture of Shares. Notwithstanding any provision of this
Agreement or the Plan to the contrary, if you are discharged from service as a
non-employee Director of the Company due to your willful or intentional fraud,
embezzlement, violation of the Company’s Code of Ethics, or other conduct
seriously detrimental to the Company or any Subsidiary, your rights in your
unvested RSUs will be immediately and permanently forfeited. The determination
of whether you have been discharged for any of the reasons specified in the
preceding sentence (which will be referred to in this Agreement as “Cause”) will
be determined by the Board or the Committee.
          (d) Compliance With Law. The Plan, the granting and exercising of this
RSU, and any obligations of the Company under the Plan, shall be subject to all
applicable federal, state and foreign country laws, rules and regulations, and
to such approvals by any regulatory or governmental agency as may be required,
and to any rules or regulations of any exchange on which the Stock is listed.
The Company, in its discretion, may postpone the granting and exercising of this
RSU, the issuance or delivery of Stock under this RSU or any other action
permitted under the Plan to permit the Company, with reasonable diligence, to
complete such stock exchange listing or registration or qualification of such
Stock or other required action under any federal, state or foreign country law,
rule or regulation and may require you to make such representations and furnish
such information as it may consider appropriate in connection with the issuance
or delivery of Stock in compliance with applicable laws, rules and regulations.
The Company shall not be obligated by virtue of any provision of the Plan to
recognize the exercise of this RSU or to otherwise sell or issue Stock in
violation of any such laws, rules or regulations, and any postponement of the
exercise or settlement of this RSU under this provision shall not extend the
term of the RSU. Neither the Company nor its directors

2



--------------------------------------------------------------------------------



 



or officers shall have any obligation or liability to you with respect to any
RSU (or Stock issuable thereunder) that shall lapse because of such
postponement.
     4. Stockholder Rights. Except as set forth in the Plan, neither you nor any
person claiming under or through you shall be, or have any of the rights or
privileges of, a stockholder of the Company in respect of the Shares issuable
pursuant to this Award unless and until your Shares shall have been issued.
     5. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with vesting of any RSU or issuance of any of
the Shares subject thereto.
     6. Transfer of RSUs. The RSUs granted herein are not transferable except in
accordance with the provisions of the Plan.
     7. Plan Incorporated. You accept the RSUs hereby granted subject to all the
provisions of the Plan, which, except as expressly contradicted by the terms
hereof, are incorporated into this Agreement, including the provisions that
authorize the Committee to administer and interpret the Plan and which provide
that the Committee’s decisions, determinations and interpretations with respect
to the Plan are final and conclusive on all persons affected thereby.
     8. Miscellaneous.
          (a) Notices. Any notice to be given to the Company under the terms of
this Agreement shall be addressed to the Company at its principal executive
offices, and any notice to be given to you shall be addressed to you at the
address set forth on the attached Notice of Grant, or at such other address for
a party as such party may hereafter designate in writing to the other. Any such
notice shall be deemed to have been duly given if mailed, postage prepaid,
addressed as aforesaid.
          (b) Binding Agreement. Subject to the limitations in this Agreement on
the transferability by you of the Award granted herein, this Agreement shall be
binding upon and inure to the benefit of the representatives, executors,
successors or beneficiaries of the parties hereto.
          (c) Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware and the
United States, as applicable, without reference to the conflict of laws
provisions thereof.
          (d) Severability. If any provision of this Agreement is declared or
found to be illegal, unenforceable or void, in whole or in part, then the
parties shall be relieved of all obligations arising under such provision, but
only to the extent that it is illegal, unenforceable or void, it being the
intent and agreement of the parties that this Agreement shall be deemed

3



--------------------------------------------------------------------------------



 



amended by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefore another provision that is legal and enforceable and
achieves the same objectives.
          (e) Interpretation. All section titles and captions in this Agreement
are for convenience only, shall not be deemed part of this Agreement, and in no
way shall define, limit, extend or describe the scope or intent of any
provisions of this Agreement.
          (f) Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
          (g) No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.
          (h) Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.
          (i) Relief. In addition to all other rights or remedies available at
law or in equity, the Company shall be entitled to injunctive and other
equitable relief to prevent or enjoin any violation of the provisions of this
Agreement.
END OF AGREEMENT

4